Citation Nr: 0811871	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-28 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased initial evaluation for Post-
Traumatic Stress Disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for PTSD and 
assigned a 50 percent evaluation, effective June 24, 2004.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
PTSD does not result in occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation obsessional rituals that interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; and an inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 50 percent 
for PTSD were not met initially, nor have they been met at 
any time during the appeal period.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (2007); 38 
C.F.R. §§ 4.1, 4.2, 4.7 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duties to notify and assist

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  In this case, the veteran was afforded two 
separate VA examinations during the course of this appeal, 
one in September 2004 and one in April 2006. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained outpatient 
treatment records from the Auburn, California and Reno VA 
Medical Centers (VAMCs).  The veteran submitted a June 2004 
private treatment record from Clinical and Forensic 
Psychologist C.P.B., as well as lay statements from his wife, 
daughter, son and book publisher.   As stated above, he was 
afforded two VA medical examinations in September 2004 and 
April 2006.  Significantly, neither the veteran nor his or 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The veteran seeks a higher initial evaluation for PTSD.  
When, as here, the claim has been in appellate status since 
the grant of service connection, VA must consider all 
evidence proffered in support of the claim.  If warranted 
separate ratings may be assigned for separate periods 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2007).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including PTSD, provide for a 50 
percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent rating is provided for "Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (1994) (DSM- IV).  
That manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning well with some 
meaningful interpersonal relationships.  See Id.

Service connection for PTSD was granted by an October 2004 
rating decision and a disability evaluation of 50 percent was 
assigned.  The veteran filed a Notice of Disagreement (NOD) 
stating that this evaluation did not accurately reflect the 
severity of his disability.  He submitted additional medical 
evidence as well as written statements and lay evidence from 
his current wife, children and book publisher.  He was given 
VA examinations in September 2004 and October 2006.

The record indicates that the veteran sought an assessment 
and treatment from a private psychologist.  A reported dated 
in June 2004 discussed the veteran's history and stressors as 
well as current symptoms. Dr. C.P.B, Ph.D. diagnosed the 
veteran with PTSD, chronic, severe (rule out dysthymia) and 
assigned a GAF score of 47.  He stated the veteran appeared 
"highly motivated to understand his behavior" and to change 
his attitude.  He stated he appeared to be functioning in the 
average range of intelligence and that at times his mood is 
depressed.  He noted that his grooming and hygiene are good 
and that his memory and concentration are good.  He stated 
that his judgment and insight are fair to poor.  He noted 
that he is fully oriented and there is no evidence of a 
thought disorder.  

A September 2004 VA examiner diagnosed the veteran with PTSD 
and assigned a GAF of 50.  The examiner stated the veteran's 
PTSD was moderate to severe in degree.  In October 2004, 
based on the objective findings of restricted affect, mood 
disturbances, memory impairment, what was described as 
"good" insight and judgment, irritability and some problems 
with relationships and work and home, an evaluation of 50 
percent was granted effective June 2004, the original date of 
the claim.
 
An April 2006 VA Examiner diagnosed the veteran with both 
PTSD, chronic and depression, NOS, mixed etiology.  The 
examiner noted that the veteran reported since the September 
2004 VA exam, the veteran had not worked for twelve months.  
He noted getting along well with his biological children, but 
less so with his stepchildren.  He told the examiner he had 
some problems with social relationships noting that many of 
his friends had died.  He indicated the ability to play nine 
holes of golf, but not having anyone to play with.   The 
veteran expressed an interest in becoming more active with 
his church and making new friends.  He told the examiner his 
current hobbies include writing and working on a family 
genealogy.  Although he acknowledged being verbally 
assaultive at times, he stated he has no history of physical 
abuse and no history of suicide attempts.

The examiner stated the veteran was neatly dressed and 
grooming was "excellent."  No evidence of thought process 
impairment or communication impairment was present.  No 
evidence of delusions or hallucinations was noted.  The 
examiner indicated he began having homicidal and suicidal 
ideations in January 2006; however, he stated he had no 
intention of following through with them.   His long-term 
memory is reportedly excellent; however, his short-term 
memory is impaired.  The veteran reported some obsessional 
behaviors such as having to fold his towel a certain way.  He 
avoids crowds and suffers excessive anxiety when forced to be 
in such situations.  He sits with his back to the wall in 
restaurants.   He has difficulty sleeping and intrusive 
thoughts and recurring dreams regarding his war experiences.  
News of the Iraq war triggers emotional responses, excessive 
anger and impulse control problems.  The examiner assigned a 
GAF score of 50 (PTSD only) and 45 (PTSD and depression 
combined).  

The preponderance of the evidence is against the claim for a 
rating greater than 50 percent. 

The veteran testified that he has been married to the same 
woman for 10 years and was married to the same woman for a 
long time prior that marriage. He wrote a book about his 
experiences in World War II and continues to write.  He 
maintains active relationships with both his son and his 
daughter.  He plays golf and has expressed an interest in 
becoming more active with his church and meeting new friends.  

The veteran's statements and actions are evidence that he 
does not meet the criteria for a 70 percent evaluation.  He 
does not have occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood. He does not engage in 
obsessional rituals which interfere with routine activities 
or exhibit intermittently illogical speech.  He is not in a 
state of near-continuous panic or depression affecting his 
ability to function independently, appropriately and 
effectively.  Although, he does exhibit some periods of 
impaired impulse control (such as unprovoked irritability 
with periods of violence), he does not neglect his personal 
appearance and hygiene and is not unable to establish and 
maintain effective relationships as he testified he has been 
with his wife for 10 years and prior to that he was married 
for a long time.  The 2006 VA examiner reported his personal 
hygiene and grooming were excellent.

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than 50 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
disability does not result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations) or frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


